In an action to recover rent for two months pursuant to a lease entered into between the parties, in wMch defendant asserted two separate affirmative defenses, defendant appeals from a judgment of the Supreme Court, Queens County, entered November 13, 1961 in favor of plaintiffs for $686.35 and dismissing defendant’s said affirmative defenses, upon an inquest taken before the court when defendant’s counsel withdrew from the ease after the court had denied his application for a two months’ adjournment. Judgment affirmed, with costs. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.